Citation Nr: 0507686	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  00-11 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for urticaria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to December 
1991.  The appellant is a Persian Gulf War veteran.  

This appeal arises from a August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California which denied service connection for 
urticaria and an increased rating a right knee disorder.  

The Board of Veterans' Appeals (Board) denied the claim for 
an increased rating for the right knee in a December 2002 
decision.  The only issue currently in appellate status is 
service connection for urticaria.  

The Board undertook development of the claim for service 
connection for urticaria pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  However, prior to completion of 
development, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) issued its decision in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 
3d. 1339 (Fed. Cir., May 1, 2003).  Based on that decision of 
the Federal Circuit, the Board in July 2003 remanded the 
claim for additional development.  

The veteran's claim has been returned to the Board.  VA 
scheduled a dermatology examination for the veteran as 
ordered in the remand.  The veteran failed to report.  As the 
actions ordered in the July 2003 remand were completed to the 
extent possible the claim is now ready for further appellate 
review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran served in South West Asia during the Persian 
Gulf War and was awarded a combat action ribbon.  

2.  Service medical records do not include any references to 
urticaria.  

3.  Post service VA records include diagnosis of possible 
chronic urticaria.  

4.  The post service medical records do not include objective 
evidence of chronic disability.  

5.  The claims folder does not include competent evidence 
that indicates the veteran's urticaria is related to exposure 
to chemicals in service or to any other incident in service.  


CONCLUSION OF LAW

The criteria for service connection for urticaria have not 
been met.  38 U.S.C.A. §§ 1110, 1117, 1118 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.317 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In this instance the August 1998 rating decision denying 
service connection for urticaria predated passage of the 
VCAA.  The RO sent the veteran a letter in September 2001 
which informed him of the passage of the VCAA and its 
provisions.  The RO then readjudicated his claim for service 
connection on the merits in a November 2001 rating decision.  
Any defect in notifying the veteran of the VCAA has been 
cured.  

The veteran was notified of the evidence required to support 
his claim by the RO in the November 2001 supplemental 
statement of the case, letters from VA dated in March 2004, 
and in the July 2003 Board remand.  

The RO obtained the veteran's service records and the 
veteran's VA records of treatment or currently the claims 
folder.  The veteran did not identify any other relevant 
evidence.  

The veteran was informed a VA examination and opinion was 
necessary to support his claim.  A VA dermatology evaluation 
was scheduled and the veteran was sent a letter informing him 
of the date and time of the examination.  When the veteran 
failed to appear for the scheduled VA examination, VA 
reviewed the letter notifying him of the examination, found 
it did not include his full address with his apartment 
number, and again sent a letter asking if he was willing to 
appear for a VA examination.  The veteran did not reply.  In 
September 2004 VA issued a supplemental statement of the case 
which again notified the veteran a VA examination had been 
scheduled and that he had failed to appear.  The veteran did 
not respond.  The claims folder does not contain any 
alternative address for the veteran, or any letters returned 
to VA as undeliverable to the last address of record.  As 
38 C.F.R. § 3.655 provides that when the veteran fails to 
report for examination related to an original service 
connection claim, the claim is to be adjudicated based on the 
evidence of record, the Board has concluded no further 
efforts to assist the veteran are required at this time.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2004).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d)(2004).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317 (d)(1,2)(2004).  

VA shall pay compensation to Persian Gulf veterans who 
exhibit objective indications of chronic disability resulting 
from illness or combination of illnesses manifested by one or 
more signs or symptoms such as those listed in paragraph (b) 
of this section provided that such disability:
i) Became manifest, either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006: and ii) By history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317 (2004).  

VA General Counsel in August 1998 issued VAOPGPREC 8-98 
regarding Compensation for Undiagnosed Illness Under 
38 U.S.C.. § 1117 and 38 C.F.R. § 3.317.  
The General Counsel held that 
compensation may be paid under 38 C.F.R. 
§ 3.317 for disability, which cannot, 
based on the facts of the particular 
veteran's case, be attributed to any 
known clinical diagnosis.  The fact that 
the signs or symptoms exhibited by the 
veteran could conceivably be attributed 
to a known clinical diagnosis under other 
circumstances not presented in the 
particular veteran's case does not 
preclude compensation under section 
3.317.  

Section 1117(a) of title 38, United 
Stated Code, authorizes service 
connection on a presumptive basis only 
for disability arising in Persian Gulf 
veterans due to "undiagnosed illness" 
and may not be construed to authorize 
presumptive service connection for any 
diagnosed illness, regardless of whether 
the diagnosis may be characterized as 
poorly defined.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause fails to 
report for such examination, or reexamination action in 
accordance with this section shall be taken.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2004).  

Factual Background.  The veteran's Form DD 214 reveals he 
served in South West Asia during the Persian Gulf War and was 
awarded a combat action ribbon.  Service medical records do 
not include any references to urticaria or hives.  At service 
entrance no abnormalities of the skin were found.  There is 
no separation examination in the claims folder.  

A January 1993 VA examination report noted the veteran's skin 
was normal.  

When the veteran was seen at VA in April 1995 in conjunction 
with a request for a knee brace, he told the examiner he had 
a recent allergic reaction.  He had "welts and hives" with 
swelling patches and itching.  It had occurred five to six 
months previously.  The veteran thought it might be an 
allergic reaction to new carpet he had put in his house about 
the time the symptoms started.  When he took Benadryl he had 
fewer symptoms.  Examination at that time revealed no skin 
lesions.  

A Persian Gulf War Review Examination in April 1995 did not 
include any complaints of having a skin disorder.  The 
examination report noted his skin was clear.  A Dermatology 
consult noted the veteran had a four month history of 
urticaria.  The veteran used Benadryl.  The veteran also 
complained of razor bumps.  Examination revealed a few 
pustules in his beard distribution.  The assessment was 
pseudofolliculitis barbae and a history of urticaria with no 
lesions seen that day.  

The veteran submitted his claim for a generalized skin 
condition in October 1997.  He described it as a generalized 
skin condition which was primarily confined to his arms and 
legs.  He attributed it to exposure to chemicals during the 
Persian Gulf War.  

A general VA examination in February 1998 noted the veteran 
stated he had urticaria after he came back from the Persian 
Gulf.  He felt that the urticaria was due to exposure to 
chemicals in the Persian Gulf.  Evaluation at VA did not show 
any definite cause for the urticaria.  At that time the 
veteran did not have any skin lesions and no urticaria was 
present.  The following day a VA dermatology evaluation was 
conducted.  The veteran had no history of allergies.  The 
veteran reported that skin testing at the allergy clinic had 
been negative.  He complained of an itchy, intermittent rash.  
It lasted for 15 to 40 minutes.  He took Benadryl.  It was 
not present the day of the examination.  The veteran reported 
its onset in May 1992 after his return from the Gulf.  He had 
intermittent one centimeter red marks two to three times a 
week.  He reported it appeared on his upper and lower 
extremities and trunk.  He did not have any systemic 
complaints.  There was no history of asthma, hay fever, or a 
childhood skin disorder.  Examination revealed no lesions 
that day.  The diagnosis was possible chronic urticaria.  

A May 2000 letter from VA to the veteran informed him a VA 
examination had been scheduled in connection with his claim.  
A notation on the bottom of the letter indicates he did not 
report for the examination.  

Analysis.  The Board first noted the veteran failed to appear 
for a scheduled VA examination.  The regulations state that 
when a claimant fails to report for a claim in conjunction 
with an original claim, the claim is to be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (2004).  

The evidence of record raises three possible theories of 
entitlement.  One, that the veteran first had urticaria in 
service, which later was diagnosed as chronic; two, that the 
veteran first had urticaria after service that was related to 
exposure to chemicals in service; and three that his 
urticaria is an undiagnosed illness within the meaning of 
38 C.F.R. § 3.317.  

As to the first theory, the service medical records do not 
include any references to urticaria.  Even so the regulations 
provide that combat veterans may provide lay evidence of a 
disease, and it must be accepted if the evidence is 
consistent with the circumstances and hardships of service.  
38 C.F.R. § 3.304(d) (2004).  If the Board accepts the 
veteran's statement that he first had symptoms in service, 
and has continually had symptoms since service; evidence of a 
current diagnosis and competent evidence is still required to 
provide a nexus between the symptoms in service and the 
current diagnosis of urticaria.  See 38 C.F.R. § 3.303(b).  
Medical expertise is still required to relate the appellant's 
present urticaria etiologically to in-service and post-
service symptoms.  See Savage v. Gober, 10 Vet. App. 489 
(1997); Sacks v. West, 11 Vet. App. 314 (1998).  

In the alternative the veteran has reported he first had 
symptoms in 1992 after his return from the Gulf.  He also 
asserts the urticaria was caused by his exposure to chemicals 
in service.  The regulations do not require in-service 
diagnosis, when all the evidence establishes that a disease 
was incurred in service.  38 C.F.R. § 3.303(d)(2004).  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).   In this 
instance the only evidence in the claims folder which relates 
the veteran's urticaria to service, are the statements of the 
veteran.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  38 C.F.R. § 3.159 (2004), See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  A medical opinion is 
required to support the veteran's claim that his urticaria is 
related to exposure to chemicals in service.  As the veteran 
failed to appear for VA examination no competent medical 
opinion is currently of record which supports his contention.  

The Board also considered whether the regulations providing 
presumptive service connection for undiagnosed illnesses in 
Persian Gulf War veterans is applicable to the veteran's 
claim.  The Board first noted the veteran served in the South 
West Asia theater during the Persian Gulf War and meets the 
criteria to be considered a Persian Gulf War veteran.  
38 C.F.R. § 3.317(d)(1) (2004).  Presumptive service 
connection for provided for undiagnosed illnesses of Persian 
Gulf War veterans.  38 C.F.R. § 3.317.  The question is 
whether urticaria would be considered an undiagnosed illness 
within the meaning of the statute.  See VAOPGPREC 8-98.  If 
urticaria is considered a clinical diagnosis presumptive 
service connection would not be applicable to his claim.  The 
Board is unsure whether urticaria would be considered a 
"clinical diagnosis" or is merely the medical name of the 
symptoms reported by the veteran.  Even if the Board 
considered urticaria was not a clinical diagnosis the 
regulation requires, "objective indications of chronic 
disability" including both signs, in the medical sense of 
objective evidence perceptible to an examining physician and 
other, non-medical indicators that are capable of independent 
verification.  In this instance the only evidence of record 
that the veteran has episodes of urticaria are the statements 
of the veteran.  There has been no record of any objective 
evidence noted by a physician or any independent verification 
of his symptoms.  Service connection based on the provisions 
of 38 C.F.R. § 3.317 is not warranted.  

Service connection for urticaria, is not warranted, based on 
the evidence currently of record.  


ORDER

Service connection for urticaria is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


